




April 1, 2013






David N. Siegel
301 Mission Street #48B
San Francisco, CA 94105




Dear Dave:


The purpose of this letter (the “Amendment”), is to amend the Offer Letter dated
January 30, 2012 (the “Offer Letter”), between you and Frontier Airlines, Inc.
to extend its term and make certain other changes set forth below. Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Offer Letter.


1.
Term of Employment. The term of the Offer Letter is hereby extended by up to one
year until December 31, 2013.



2.
Paragraph 5 is amended in its entirety to read as follows:



5.    Success Fee.  Upon the completion of a qualifying event, to be defined
consistent with the external banker's definition of a qualifying transaction,
you shall be paid a success fee equal to 0.75% of the equity value raised above
a Frontier pre-money equity valuation of $50 million, with a threshold payment
of $750,000. To qualify for the success fee, you shall need to be employed at
Frontier as of the date the qualifying transaction is consummated.  The fee will
be payable within 45 days of a transaction closing.  During the three-month
period following the termination of this agreement, if Frontier consummates a
transaction, you shall be eligible to receive the success fee calculated as
outlined in this paragraph above.  A “transaction committee” will be established
by Republic to work on a successful transaction outcome.
3.
Paragraph 9 is amended in its entirety to read as follows:



9.    Termination. If, upon or within three months of a Change of Control,
Frontier or the successor company decides to not continue your employment as
CEO, or you decide to not continue your employment as CEO following a
Constructive Termination, you shall be provided with a severance payment equal
to one times your Base Salary plus your target Annual Incentive, payable in a
lump sum within 45 days of your termination date.
As part of your severance payment, you will be eligible to receive a pro-rata
Annual Incentive payment for 2013, which shall be calculated based on the number
of days worked through the date of termination, and subject to actual
performance on the applicable metrics, and to discretionary adjustments
permitted under the applicable plan, as approved by the Compensation Committee
of the Board following the end of the fiscal year. Any pro-rata Annual Incentive
earned will be payable at the same time as payments to Republic's other
executive officers.




--------------------------------------------------------------------------------




In the event a Success Fee is paid under the terms of this agreement, the sum of
the Success Fee and the severance payments (excluding any pro rata portion of
the 2013 annual incentive) shall not exceed $1,650,000.
For the purpose of this agreement, a “Constructive Termination” will be deemed
to have occurred if, in conjunction with the closing of a qualified transaction
or within 90 days after the closing, the successor company fails to provide you
with a reasonable compensation package that is, as determined at the discretion
of the Republic Compensation Committee, comparable to the level of compensation
provided to the CEO of companies of similar size in similar industries. For the
purpose of this agreement, “Change of Control” shall mean that after the date
hereof, (i) any person or group of affiliated or associated persons acquires
more than fifty percent (50%) of the outstanding capital stock of Frontier or
voting securities representing more than fifty percent (50%) of the total voting
power of outstanding securities of Frontier; (ii) the consummation of a sale of
all or substantially all of the assets of Frontier; (iii) the dissolution of
Frontier or (iv) the consummation of any merger, consolidation, or
reorganization involving Frontier in which, immediately after giving effect to
such merger, consolidation or reorganization, less than majority of the total
voting power of outstanding stock of the surviving or resulting entity is then
“beneficially owned” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) in the aggregate by the stockholders of the
Frontier immediately prior to such merger, consolidation or reorganization.
14.
Entire Agreement. In all other respects, the Offer Letter shall continue to be
in full force and effect and unaffected by this Amendment. The Offer Letter,
together with this Amendment, constitutes Frontier's only statement relating to
its offer of employment to you and supersedes any previous communications or
representations, oral or written, from or on behalf of Frontier or any of its
affiliates.





 
 
Frontier Airlines, Inc.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bryan K. Bedford
 
 
 
 
Bryan K. Bedford
 
 
 
 
Chairman of the Board
 
 
 
 
 
 
I agree with and accept the foregoing terms.
 
 
 
 
 
 
 
By:
/s/ David N. Siegel
 
 
 
 
David N. Siegel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







